EXHIBIT 10.4



EXECUTION COPY



 

 

 

INITIAL PUBLIC OFFERING AGREEMENT



 

 

 

 

 

BY AND BETWEEN



CONTINENTAL AIRLINES, INC.



AND



EXPRESSJET HOLDINGS, INC.



 

 

 

 

 

 

 

Dated as of April 17, 2002

 

TABLE OF CONTENTS

1. Definitions *

2. The Initial Public Offering *

3. Expenses *

3.1 General *

3.2 Certain Expenses Relating to the Initial Public Offering *

4. Certain Other Covenants *

4.1 Financial and Other Information *

4.2 Covenants Against Taking Certain Actions Affecting Continental *

4.3 Covenant Regarding Continental Preferred Stock *

4.4 Covenant and Representation Regarding XJT Holdings and ExpressJet *

4.5 Representation and Covenant Regarding Preferred Stock *

4.6 Covenant and Representation Regarding Issuance of Subsidiary Stock *

4.7 Representation and Covenants regarding ExpressJet Stock and Purchaser Note *

4.8 Tax Opinions *

5. Indemnification *

5.1 Indemnification by Holdings *

5.2 Indemnification by Continental *

5.3 Tax Effect of Indemnification *

5.4 Effect of Insurance Upon Indemnification *

5.5 Procedure for Indemnification Involving Third-party Claims *

5.6 Procedure for Indemnification Not Involving Third-Party Claims *

5.7 Exclusive Remedies *

6. Miscellaneous *

6.1 Survival *

6.2 Complete Agreement *

6.3 Authority *

6.4 Governing Law *

6.5 Consent to Exclusive Jurisdiction *

6.6 Notices *

6.7 Amendment and Modification *

6.8 Binding Effect; Assignment *

6.9 Third Party Beneficiaries *

6.10 Counterparts *

6.11 Waiver *

6.12 Severability *

6.13 Remedies *

6.14 Performance *

6.15 References; Construction *

Exhibits



Agreements Subject to Section
4.2(b)......................................................................Exhibit
A

INITIAL PUBLIC OFFERING AGREEMENT



 

This INITIAL PUBLIC OFFERING AGREEMENT (this "Agreement") is made and entered
into as of April 17, 2002, by and between Continental Airlines, Inc., a Delaware
corporation ("Continental"), and ExpressJet Holdings, Inc., a Delaware
corporation and a wholly owned subsidiary of Continental ("Holdings"). Certain
capitalized terms used herein are defined in Section 1 of this Agreement.



WHEREAS, Continental owns all of the issued and outstanding Holdings common
stock;



WHEREAS, Holdings has previously filed the IPO Registration Statement with the
SEC but it has not yet become effective;



WHEREAS, the parties currently contemplate that, reasonably promptly following
the execution of this Agreement, Holdings shall consummate the Initial Public
Offering;



WHEREAS, the parties intend in this Agreement to set forth the principal
arrangements between them regarding the Initial Public Offering;



NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereby agree
as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following definitions:

"Affiliate" means a Holdings Affiliate or a Continental Affiliate, as the case
may be.



"Agreement" has the meaning set forth in the Preamble.



"Annual Financial Statements" has the meaning set forth in Section 4.1(a)(vi).



"Business Day" means each Monday, Tuesday, Wednesday, Thursday and Friday unless
such day shall be a day when financial institutions in New York, New York or
Houston, Texas are authorized by law to close.



"Claim" has the meaning set forth in Section 5.6.



"Code" means the Internal Revenue Code of 1986, as amended from time to time,
together with the rules and regulations promulgated thereunder.



"Continental" has the meaning set forth in the Preamble.



"Continental Affiliate" means a Person that is Controlled by Continental, other
than Holdings and its subsidiaries.



"Continental Annual Statements" has the meaning set forth in Section 4.1(b)(ii).



"Continental's Auditors" has the meaning set forth in Section 4.1(b)(ii).



"Continental Business" means any business or operations of Continental or any
Continental Affiliates.



"Continental Common Stock" means the Class B common stock, par value $0.01 per
share, of Continental.



"Continental Disclosure Portions" means all material set forth in, or
incorporated by reference into, the IPO Registration Statement, to the extent
relating exclusively to (i) Continental and the Continental Affiliates or (ii)
the Continental Business.



"Continental Public Filings" has the meaning set forth in Section 4.1(a)(xiii).



"Control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.



"Dispute Notice" means written notice of any dispute between Continental and
Holdings arising out of or relating to this Agreement, which shall set forth, in
reasonable detail, the nature of the dispute.



"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, together with the rules and regulations promulgated thereunder.



"GAAP" means generally accepted accounting principles, consistently applied.



"Holdings" has the meaning set forth in the Preamble.



"Holdings Affiliate" means a Person that directly or indirectly through one or
more intermediaries is Controlled by Holdings.



"Holdings' Auditors" has the meaning set forth in Section 4.1(b)(i).



"Holdings Business" means any business or operations of Holdings or any Holdings
Affiliates, including, in all cases, any predecessor entities.



"Holdings Capital Stock" means all classes or series of capital stock of
Holdings.



"Holdings Common Stock" means the common stock, par value $0.01 per share, of
Holdings.



"Holdings Public Documents" has the meaning set forth in Section 4.1(a)(ix).



"Indemnifying Party" means a Person that is obligated to provide indemnification
under this Agreement.



"Indemnitee" means a Person that is entitled to seek indemnification under this
Agreement.



"Indemnity Payment" means an amount that an Indemnifying Party is required to
pay to an Indemnitee under this Agreement.



"Initial Public Offering" means the initial public offering of shares of
Holdings Common Stock as contemplated by the IPO Registration Statement.



"Insurance Proceeds" means the payment received by an insured from an insurance
carrier or paid by an insurance carrier on behalf of the insured, net of any
applicable premium adjustment and tax effect.



"IPO Registration Statement" means the Registration Statement on Form S-1,
Registration No. 333-64808 of Holdings, as supplemented and amended from time to
time.



"IRS" means the Internal Revenue Service of the U.S. Department of Treasury or
any successor agency.



"Losses" means all losses, liabilities, claims, obligations, demands, judgments,
damages, dues, penalties, assessments, fines (civil or criminal), costs, liens,
expenses, forfeitures, settlements, or fees, reasonable attorneys' fees and
court costs, of any nature or kind, whether or not the same would properly be
reflected on a balance sheet, and "Loss" means any of these.



"Notice" means any notice, request, claim, demand, or other communication under
this Agreement.



"Person" means an individual, partnership, limited liability company,
corporation, joint stock company, trust, estate, joint venture, association or
unincorporated organization, any other form of business or professional entity
or any governmental entity or any department, agency or political subdivision
thereof.



"Quarterly Financial Statements" has the meaning set forth in Section 4.1(a)(v).



"Regulation S-K" means Regulation S-K of the General Rules and Regulations
promulgated by the SEC.



"Regulation S-X" means Regulation S-X of the General Rules and Regulations
promulgated by the SEC.



"Representative" means, with respect to any Person, any of such Person's
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.



"Request" has the meaning set forth in Section 5.6.



"SEC" means the United States Securities and Exchange Commission or any
successor agency.



"Securities Act" means the Securities Act of 1933, as amended from time to time,
together with the rules and regulations promulgated thereunder.



"Separate Counsel" has the meaning set forth in Section 5.5(b).



"SSB" means Salomon Smith Barney Inc.



"Subsidiary" means with respect to any specified Person, any corporation or
other legal entity of which such Person or any of its Subsidiaries Controls or
owns, directly or indirectly, more than 50% of the voting power with respect to
the election of members to the board of directors or similar governing body;
provided, however, that for the purposes of this Agreement, neither Holdings nor
any of the Subsidiaries of Holdings shall be deemed to be Subsidiaries of
Continental or of any of the Subsidiaries of Continental.



"Tax" means (i) any income, gross receipts, license, payroll, employment,
excise, severance, stamp, occupation, premium, windfall profits, environmental
(including taxes under Section 59A of the Code), customs duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on, minimum, estimated, or other
tax, assessment, or governmental charge of any kind whatsoever imposed by any
governmental authority, including any interest, penalty, or addition thereto,
whether disputed or not; (ii) liability for the payment of any amounts of the
type described in clause (i) above arising as a result of being (or having been)
a member of any group or being (or having been) included or required to be
included in any Tax Return related thereto; and (iii) liability for the payment
of any amounts of the type described in clause (i) above as a result of any
express or implied obligation to indemnify or otherwise assume or succeed to the
liability of any other Person.



"Third-Party Claim" means any claim, suit, arbitration, inquiry, proceeding or
investigation by or before any court, governmental or other regulatory or
administrative agency or commission or any arbitration tribunal asserted by a
Person other than Continental or any Continental Affiliate or Holdings or any
Holdings Affiliate which gives rise to a right of indemnification hereunder.



"Underwriting Agreement" means the Underwriting Agreement to be entered into
among Holdings, Continental and the underwriters in connection with the offering
of Holdings Common Stock by each of Holdings and Continental in the Initial
Public Offering.



"Voting Stock" means with respect to any Person, all classes and series of the
capital stock of such Person entitled to vote generally in the election of
directors.





2. The Initial Public Offering. Holdings shall (i) consult with, and cooperate
in all respects with, Continental in connection with the pricing of the Common
Stock to be offered in the Initial Public Offering, (ii) at Continental's
direction, execute and deliver the Underwriting Agreement in such form and
substance as is reasonably satisfactory to Continental and (iii) at
Continental's direction, promptly take any and all actions necessary or
desirable to consummate the Initial Public Offering as contemplated by the IPO
Registration Statement and the Underwriting Agreement.





3. Expenses.



3.1 General. Except as otherwise provided in this Agreement or any other
agreement between the parties relating to the Initial Public Offering, all costs
and expenses of either party hereto in connection with the Initial Public
Offering shall be paid by the party that incurs such costs and expenses.



3.2 Certain Expenses Relating to the Initial Public Offering. Holdings shall be
responsible for the payment of all of Holdings' and Continental's costs, fees
and expenses relating to the Initial Public Offering (excluding any discounts or
commissions paid to SSB in connection with the sale by Continental of shares of
Holdings Common Stock in the Initial Public Offering), including, but not
limited to, the payment of (a) the costs, fees and expenses of all of
Continental's financial, legal, accounting and other advisors incurred in
connection with the Initial Public Offering and (b) any internal fees, costs and
expenses incurred by Continental or any Continental Affiliate in connection with
the Initial Public Offering.



4. Certain Covenants.



4.1 Financial and Other Information.



(a) Financial Information. Holdings agrees that, for so long as Continental is
required to consolidate Holdings' results of operations and financial position
or to account for its investment in Holdings under the equity method of
accounting (determined in accordance with GAAP):



(i) Holdings shall, and shall cause each of its Subsidiaries to, maintain a
system of internal accounting controls that will provide reasonable assurance
that: (A) Holdings' and such Subsidiaries' books, records and accounts fairly
reflect all transactions and dispositions of assets and (B) the specific
objectives of accounting control are achieved.



(ii) Holdings shall, and shall cause each of its Subsidiaries to, maintain a
fiscal year which commences on January 1 and ends on December 31 of each
calendar year.



(iii) Holdings shall deliver to Continental a trial balance submission, which
shall include amounts relating to each of its Subsidiaries, in such format and
detail as Continental may request, with respect to each month, within five
Business Days following the last day of each such month.



(iv) As soon as practicable, and in any event within five Business Days after
the end of each quarter in each fiscal year of Holdings, Holdings shall deliver
to Continental a consolidated income statement and balance sheet for Holdings
and its Subsidiaries for such fiscal quarter.



(v) As soon as practicable, and in any event within 10 Business Days after the
end of each of the first three fiscal quarters in each fiscal year of Holdings
and no later than five days before Holdings intends to file its Quarterly
Financial Statements (as defined below) with the SEC, Holdings shall deliver to
Continental drafts of (A) the consolidated financial statements of Holdings and
its Subsidiaries (and notes thereto) for such periods and for the period from
the beginning of the current fiscal year to the end of such quarter, setting
forth in each case in comparative form for each such fiscal quarter of Holdings
the consolidated figures (and notes thereto) for the corresponding quarter and
periods of the previous fiscal year and all in reasonable detail and prepared in
accordance with Article 10 of Regulation S-X, and (B) a discussion and analysis
by management of Holdings' and its Subsidiaries' financial condition and results
of operations for such fiscal period, including, without limitation, an
explanation of any material adverse change, all in reasonable detail and
prepared in accordance with Item 303(b) of Regulation S-K. The information set
forth in (A) and (B) above is herein referred to as the "Quarterly Financial
Statements." No later than the earlier of (x) two Business Days prior to the
date Holdings publicly files the Quarterly Financial Statements with the SEC or
otherwise makes such Quarterly Financial Statements publicly available or (y)
two Business Days prior to the date on which Continental intends to file its
quarterly financial statements with the SEC (as evidenced by written notice from
Continental to Holdings of such intended filing date at least 10 Business Days
prior to such intended filing date), Holdings shall deliver to Continental the
final form of the Quarterly Financial Statements certified by the chief
financial officer of Holdings as presenting fairly, in all material respects,
the financial condition and results of operations of Holdings and its
Subsidiaries; provided that Holdings may continue to revise such Quarterly
Financial Statements prior to the filing thereof in order to make corrections
and non-substantive changes which corrections and changes shall be delivered by
Holdings to Continental as soon as practicable, and in any event within eight
hours after such filing; and, provided, further, that Continental and Holdings
financial representatives shall actively consult with each other regarding any
changes (whether or not substantive) which Holdings may consider making to its
Quarterly Financial Statements and related disclosures during the three Business
Days immediately prior to any anticipated filing with the SEC, and Holdings
shall obtain Continental's consent prior to making any change to Holdings'
Quarterly Financial Statements or related disclosures which would have an effect
upon Continental's financial statements or related disclosures. In addition to
the foregoing, no Quarterly Financial Statement or any other document which
refers, or contains information with respect, to the ownership of Holdings by
Continental or the separation of Holdings from Continental shall be filed with
the SEC or otherwise made public by Holdings or any of its Subsidiaries without
the prior written consent of Continental, which consent will not be unreasonably
withheld.



(vi) Holdings shall deliver to Continental as soon as practicable, and in any
event within 20 Business Days after the end of each fiscal year of Holdings and
no later than 10 days before Holdings intends to file its Annual Financial
Statements (as defined below) with the SEC, (A) drafts of the consolidated
financial statements of Holdings (and notes thereto) for such year, setting
forth in each case in comparative form the consolidated figures (and notes
thereto) for the previous fiscal year and all in reasonable detail and prepared
in accordance with Regulation S-X and (B) a discussion and analysis by
management of Holdings' and its Subsidiaries' financial condition and results of
operations for such year, including, without limitation, an explanation of any
material adverse change, all in reasonable detail and prepared in accordance
with Item 303(a) of Regulation S-K. The information set forth in (A) and (B)
above is herein referred to as the "Annual Financial Statements." No later than
the earlier of (1) five Business Days prior to the date Holdings publicly files
the Annual Financial Statements with the SEC or otherwise makes such Annual
Financial Statements publicly available or (2) five Business Days prior to the
date on which Continental intends to file its annual financial statements with
the SEC (as evidenced by written notice from Continental to Holdings of such
intended filing date at least ten Business Days prior to such intended filing
date), Holdings shall deliver to Continental the final form of the Annual
Financial Statements certified by the chief financial officer of Holdings as
presenting fairly, in all material respects, the financial condition and results
of operations of Holdings and its Subsidiaries; provided that Holdings may
continue to revise such Annual Financial Statements prior to the filing thereof
in order to make corrections and non-substantive changes which corrections and
changes shall be delivered by Holdings to Continental as soon as practicable,
and in any event within eight hours after such filing; and, provided, further,
that Continental and Holdings financial representatives shall actively consult
with each other regarding any changes (whether or not substantive) which
Holdings may consider making to its Annual Financial Statements and related
disclosures during the three Business Days immediately prior to any anticipated
filing with the SEC, and Holdings shall obtain Continental's consent prior to
making any change to Holdings' Annual Financial Statements or related
disclosures which would have an effect upon Continental's financial statements
or related disclosures. In addition to the foregoing, no Annual Financial
Statement or any other document which refers, or contains information with
respect, to the ownership of Holdings by Continental or the separation of
Holdings from Continental shall be filed with the SEC or otherwise made public
by Holdings or any of its Subsidiaries without the prior written consent of
Continental, which consent will not be unreasonably withheld. In any event,
Holdings shall deliver to Continental, no later than 20 Business Days after the
end of each fiscal year of Holdings, the final form of the Annual Financial
Statements accompanied by an opinion thereon by Holdings' independent certified
public accountants.



(vii) Holdings shall deliver to Continental all Quarterly and Annual Financial
Statements of each Subsidiary of Holdings which is itself required to file
financial statements with the SEC or otherwise make such financial statements
publicly available, with such financial statements to be provided in the same
manner and detail and on the same time schedule as those financial statements of
Holdings required to be delivered to Continental pursuant to this Section
4.1(a).



(viii) All information provided by Holdings or any of its Subsidiaries to
Continental pursuant to Sections 4.1(a)(iii) through (vii) inclusive shall be
consistent in terms of format and detail and otherwise with the procedures in
effect on the date hereof with respect to the provision of such financial
information by Holdings and its Subsidiaries, as applicable, to Continental
(and, where appropriate, as presently presented in financial reports to
Continental's Board of Directors), with such changes therein as may be requested
by Continental from time to time consistent with changes in reporting by sectors
and Subsidiaries of Continental.



(ix) Holdings and each of its Subsidiaries which files information with the SEC
shall deliver to Continental: (A) as soon as the same are prepared,
substantially final drafts of: (x) all reports, notices and proxy and
information statements to be sent or made available by Holdings or any of its
Subsidiaries to their security holders, (y) all regular, periodic and other
reports to be filed or furnished under Sections 13, 14 and 15 of the Exchange
Act (including Reports on Forms 10-K, 10-Q and 8-K and Annual Reports to
Shareholders), and (z) all registration statements and prospectuses to be filed
by Holdings or any of its Subsidiaries with the SEC or any securities exchange
or interdealer quotation system pursuant to the listed company manual (or
similar requirements) of such exchange or quotation system (collectively, the
documents identified in clauses (x), (y) and (z) are referred to herein as
"Holdings Public Documents"), and (B) as soon as practicable, but in no event
later than four Business Days (except where impracticable in the case of a
report on Form 8-K) prior to the date the same are printed, sent or filed,
whichever is earliest, final copies of all such Holdings Public Documents;
provided that Holdings may continue to revise such Holdings Public Documents
prior to the filing thereof in order to make corrections and non-substantive
changes which corrections and changes shall be delivered by Holdings to
Continental as soon as practicable, and in any event within eight hours after
such filing; and, provided, further, that Continental and Holdings financial
representatives shall actively consult with each other regarding any changes
(whether or not substantive) which Holdings may consider making to any of its
Holdings Public Documents and related disclosures prior to any anticipated
filing with the SEC, and Holdings shall obtain Continental's consent prior to
making any change to its Holdings Public Documents or related disclosures which
would have an effect upon Continental's financial statements or related
disclosures. In addition to the foregoing, no Holdings Public Document or any
other document which refers, or contains information with respect, to the
ownership of Holdings by Continental or the separation of Holdings from
Continental shall be filed with the SEC or otherwise made public by Holdings or
any of its Subsidiaries without the prior written consent of Continental, which
consent will not be unreasonably withheld.



(x) Holdings shall, as promptly as practicable, deliver to Continental copies of
all annual and other budgets and financial projections (consistent in terms of
format and detail and otherwise with the procedures in effect on the date
hereof) relating to Holdings or any of its Subsidiaries and shall provide
Continental an opportunity to meet with management of Holdings to discuss such
budgets and projections, which obligations may be satisfied by delivery of such
copies to Continental's designees to Holdings' Board of Directors, if any.



(xi) With reasonable promptness, Holdings shall deliver to Continental such
additional financial and other information and data with respect to Holdings and
its Subsidiaries and their business, properties, financial positions, results of
operations and prospects as from time to time may be reasonably requested by
Continental.



(xii) A reasonable period of time prior to issuance, Holdings shall deliver to
Continental copies of substantially final drafts of all press releases and other
statements to be made available by Holdings or any of its Subsidiaries to
employees of Holdings or any of its Subsidiaries or to the public concerning
material developments in the business, properties, earnings, results of
operations, financial condition or prospects of Holdings or any of its
Subsidiaries or the relationship between (A) Holdings or any of its Subsidiaries
and (B) Continental or any of its Affiliates. Continental shall have the right
to review and comment on such press releases and other statements. Holdings
shall include in any final press release or other statement all reasonable
comments of Continental. In addition, prior to the issuance of any such press
release or public statement, Holdings shall consult with Continental regarding
any changes (other than typographical or other similar minor changes) to such
substantially final drafts. Immediately following the issuance thereof, Holdings
shall deliver to Continental copies of final drafts of all press releases and
other public statements. Holdings and Continental will consult with each other
as to the timing of their annual and quarterly earnings releases and will give
each other an opportunity to review the information therein relating to Holdings
and its Subsidiaries and to comment thereon.



(xiii) Holdings shall cooperate fully, and cause its accountants to cooperate
fully, with Continental to the extent requested by Continental in the
preparation of Continental's public earnings releases, quarterly reports on Form
10-Q, Annual Reports to Securityholders, Annual Reports on Form 10-K, any
Current Reports on Form 8-K and any other proxy, information and registration
statements, reports, notices, prospectuses and any other filings made by
Continental with the SEC, any national securities exchange or otherwise made
publicly available (collectively, "Continental Public Filings"). Holdings agrees
to provide to Continental all information that Continental reasonably requests
in connection with any Continental Public Filings or that, in the judgment of
Continental's legal department, is required to be disclosed or incorporated by
reference therein under any law, rule or regulation. Such information shall be
provided by Holdings in a timely manner on the dates requested by Continental
(which may be earlier than the dates on which Holdings otherwise would be
required hereunder to have such information available) to enable Continental to
prepare, print and release all Continental Public Filings on such dates as
Continental shall determine. Holdings shall cause its accountants to consent to
any reference to them as experts in any Continental Public Filings required
under any law, rule or regulation. If and to the extent requested by
Continental, Holdings shall diligently and promptly review all drafts of such
Continental Public Filings and prepare in a diligent and timely fashion any
portion of such Continental Public Filing pertaining to Holdings. Prior to any
printing or public release of any Continental Public Filing, an appropriate
executive officer of Holdings shall, if requested by Continental, certify that
the information relating to Holdings, any Holdings Affiliate or the Holdings
Business in such Continental Public Filing is accurate, true and correct in all
material respects. Unless required by law, rule or regulation, Holdings shall
not publicly release any financial or other information which conflicts with the
information with respect to Holdings, any Holdings Affiliate or the Holdings
Business that is included in any Continental Public Filing without Continental's
prior written consent. Prior to the release or filing thereof, Continental shall
provide Holdings with a draft of any portion of a Continental Public Filing
containing information relating to Holdings and its Subsidiaries and shall give
Holdings an opportunity to review such information and comment thereon; provided
that Continental shall determine in its sole discretion the final form and
content of all Continental Public Filings.



(b) Auditors and Audits; Annual Statements and Accounting. Holdings agrees that,
for so long as Continental is required to consolidate Holdings' results of
operations and financial position or to account for its investment in Holdings
under the equity method of accounting (in accordance with GAAP):



(i) Holdings shall not select a different accounting firm than Ernst & Young LLP
to serve as its (and its Subsidiaries') independent certified public accountants
("Holdings' Auditors") without Continental's prior written consent (which shall
not be unreasonably withheld).



(ii) Holdings shall use its best efforts to enable the Holdings Auditors to
complete their audit such that they will date their opinion on Holdings' audited
annual financial statements on the same date that Continental's independent
certified public accountants ("Continental's Auditors") date their opinion on
Continental's audited annual financial statements (the "Continental Annual
Statements"), and to enable Continental to meet its timetable for the printing,
filing and public dissemination of the Continental Annual Statements.



(iii) Holdings shall provide to Continental on a timely basis all information
that Continental reasonably requires to meet its schedule for the preparation,
printing, filing, and public dissemination of the Continental Annual Statements.
Without limiting the generality of the foregoing, Holdings will provide all
required financial information with respect to Holdings and its Subsidiaries to
Holdings' Auditors in a sufficient and reasonable time and in sufficient detail
to permit Holdings' Auditors to take all steps and perform all reviews necessary
to provide sufficient assistance to Continental's Auditors with respect to
information to be included or contained in the Continental Annual Statements.
Continental will provide in a timely manner to Holdings all information that is
reasonably necessary for Holdings to comply with this Section 4.1(b)(iii).



(iv) Holdings shall authorize Holdings' Auditors to make available to
Continental's Auditors both the personnel who performed or are performing the
annual audit of Holdings and work papers related to the annual audit of
Holdings, in all cases within a reasonable time prior to Holdings' Auditors'
opinion date, so that Continental's Auditors are able to perform the procedures
they consider necessary to take responsibility for the work of Holdings'
Auditors as it relates to Continental's Auditors' report on the Continental
Annual Statements, all within sufficient time to enable Continental to meet its
timetable for the printing, filing and public dissemination of the Continental
Annual Statements.



(v) Holdings shall provide Continental's internal auditors access to Holdings'
and its Subsidiaries' books and records so that Continental may conduct
reasonable audits relating to the financial statements provided by Holdings
pursuant hereto as well as to the internal accounting controls and operations of
Holdings and its Subsidiaries.



(vi) Holdings shall give Continental as much prior notice as reasonably
practical of any proposed determination of, or any significant changes in, its
accounting estimates or accounting principles from those in effect on the date
hereof. Holdings will consult with Continental and, if requested by Continental,
Holdings will consult with Continental's auditors with respect thereto. Holdings
will not make any such determination or changes without Continental's prior
written consent if such a determination or a change would be sufficiently
material to be required to be disclosed in Holdings' financial statements as
filed with the SEC or otherwise publicly disclosed therein.



(vii) Notwithstanding clause (vi) above, Holdings shall make any changes in its
accounting estimates or accounting principles that are requested by Continental
in order for Holdings' accounting estimates and principles to be consistent with
those of Continental.



Nothing in this Section 4.1 shall require Holdings to violate any agreement with
any of its customers regarding the confidentiality of commercially sensitive
information relating to that customer or its business; provided that in the
event that Holdings is required under this Section 4.1 to disclose any such
information, Holdings shall use all commercially reasonable efforts to seek to
obtain such customer's consent to the disclosure of such information.



4.2 Covenants Against Taking Certain Actions Affecting Continental. Holdings
hereby covenants and agrees that, for so long as Continental beneficially owns
at least 50% of the value of all outstanding shares of Holdings Capital Stock or
50% of the total combined voting power of all outstanding shares of Voting Stock
of Holdings:



(a) Holdings shall not, without the prior written consent of Continental (which
it may withhold in its sole and absolute discretion), take, or cause to be
taken, directly or indirectly, any action, including making or failing to make
any election under the law of any state, which has the effect, directly or
indirectly, of restricting or limiting the ability of Continental to freely
sell, transfer, assign, pledge or otherwise dispose of shares of Holdings Common
Stock or would restrict or limit the rights of any transferee of Continental as
a holder of Holdings Common Stock. Without limiting the generality of the
foregoing, Holdings shall not, without the prior written consent of Continental
(which it may withhold in its sole and absolute discretion), take any action, or
recommend to its stockholders any action, which would among other things, limit
the legal rights of, or deny any benefit to, Continental as a Holdings
stockholder in a manner not applicable to Holdings stockholders generally.



(b) To the extent that Continental is a party to any contract or agreement with
a third party (i) that provides that certain actions of Continental's
Subsidiaries may result in Continental being in breach of or in default under
such agreement and Continental has advised Holdings of the existence, and has
made available to Holdings copies, of such contract or agreement (or the
relevant portions thereof), (ii) to which Holdings or any of its Subsidiaries is
a party or (iii) under which Holdings or any of its Subsidiaries has performed
any obligations on or before the date hereof, Holdings shall not take, and shall
cause its Subsidiaries not to take, any actions that reasonably could result in
Continental being in breach of or in default under any such contract or
agreement. As of the date hereof, the contracts and agreements described in
clause (i) above are set forth or generally described on Exhibit A attached
hereto. Holdings hereby acknowledges and agrees that Continental has made
available to Holdings copies of each contract or agreement (or the relevant
portion thereof) described on Exhibit A. The parties acknowledge and agree that,
after the date hereof, Continental may in good faith (and not solely with the
intention of imposing restrictions on Holdings pursuant to this covenant) amend
the referenced agreements or enter into additional contracts or agreements that
provide that certain actions of Continental's Subsidiaries may result in
Continental being in breach of or in default under such agreements. In such
event, Exhibit A shall be deemed to be automatically amended to reflect the
addition of any other contracts or agreements (or relevant portions thereof) of
which Continental advises Holdings after the date hereof in accordance with this
Section 4.2(b).



4.3 Covenant Regarding Continental Preferred Stock. For so long as Holdings
shall constitute a Subsidiary or Affiliate of Continental, in each case as such
terms are defined in the Certificate of Designations of Series B Preferred
Stock, par value $0.01, of Continental, Holdings shall not take any actions that
reasonably could result in the occurrence of any event of the type (i) described
in Section 4(2) of such Certificate of Designations in respect of which the
holder of the Series B Preferred Stock would be entitled to vote, or (ii) which
would constitute a CO Change of Control as defined in Section 8 of such
Certificate of Designations.



4.4 Covenant and Representation Regarding XJT Holdings and ExpressJet. There is
no current plan or intention on the part of Holdings, XJT Holdings, Inc., a
Delaware corporation and a wholly owned subsidiary of Holdings ("XJT Holdings")
or ExpressJet Airlines, Inc., a Delaware corporation and a wholly owned
subsidiary of XJT Holdings ("ExpressJet"), to enter into any merger or
consolidation or any transaction that would be treated for federal income tax
purposes as a liquidation of either XJT Holdings or ExpressJet (or would result
in XJT Holdings or ExpressJet being deemed liquidated for federal income tax
purposes), and Holdings shall not permit XJT Holdings or ExpressJet to enter
into, or agree to enter into, any such transaction that would be treated as, or
result in, a liquidation of XJT Holdings or ExpressJet into Holdings, XJT
Holdings, or any of their Affiliates, within two years of the Initial Public
Offering.



4.5 Representation and Covenant Regarding Preferred Stock. Holdings and its
Affiliates will treat the Series A Cumulative Redeemable Preferred Stock of
ExpressJet (the "Preferred Stock") as equity for financial reporting and tax
purposes. Neither Holdings nor any of its Affiliates shall (i) acquire or redeem
any shares of the Preferred Stock, other than upon redemption of such Preferred
Stock in accordance with the Mandatory Redemption or Optional Redemption
provisions of the certificate of designation relating to the Preferred Stock,
(ii) enter into any arrangement that reduces the risk of loss of the holders of
the Preferred Stock with respect to their interest therein (including agreeing
in advance to exercise ExpressJet's rights under the Optional Redemption
provisions) or (iii) take any action that could result in the holders of the
Preferred Stock acquiring voting rights other than pursuant to the terms of the
certificate of designation relating to the Preferred Stock as currently in
effect.



4.6 Covenant and Representation Regarding Issuance of Subsidiary Stock. There is
no current plan or intention on the part of Holdings, XJT Holdings or
ExpressJet, to cause ExpressJet to issue or sell or to agree to issue or sell,
any additional shares of Preferred Stock (or any other securities of ExpressJet
that for purposes of the section 368(c) of the Code would be treated as part of
the same class of stock as the Preferred Stock), and neither Holdings nor XJT
Holdings shall permit ExpressJet to issue or sell, or to agree to issue or sell,
any such shares or securities within one year of the consummation of the Initial
Public Offering. There is no current plan or intention on the part of Holdings,
XJT Holdings or ExpressJet, to sell or issue common equity in XJT Holdings or
ExpressJet to any Person other than Holdings or XJT Holdings.



4.7 Representation and Covenants regarding ExpressJet Stock and Purchaser Note.
XJT Holdings has no plan or intention to transfer, distribute or otherwise
dispose of the common stock of ExpressJet. XJT Holdings has no current plan or
intention to transfer or dispose of the promissory note received in connection
with its sale of the Preferred Stock and shall not transfer or dispose of such
note within one year of the Initial Public Offering.



4.8 Tax Opinions. Holdings shall, and shall cause its Affiliates to, cooperate
with, and provide any representations reasonably requested by, Continental's tax
advisers in connection with any opinions to be rendered with respect to the
transactions contemplated hereby, including without limitation the transfer of
assets from XJT Holdings to ExpressJet and the issuance and sale of the
Preferred Stock, and hereby agrees that any representations made to such
advisers shall be for the benefit of Continental and shall have the same effect
as if made herein.



5. Indemnification.



5.1 Indemnification by Holdings. Holdings shall indemnify, defend and hold
harmless Continental, all Continental Affiliates and each of their respective
directors, officers and employees (in their capacities as such), from and
against:



(a) all Losses, including any resulting reduction in payments by Holdings to
Continental pursuant to that certain Tax Agreement by and between Continental
and Holdings dated as of the date hereof, relating to, arising out of, or due
to, directly or indirectly, any breach by Holdings or any Holdings Affiliate of
any of the provisions of this Agreement;



(b) all Losses relating to, arising out of, or due to, directly or indirectly,
any incorrect, inaccurate or incomplete financial and other information provided
by Holdings or any Holdings Affiliate to Continental pursuant to Section 4.1 of
this Agreement; and



(c) all Losses relating to, arising out of, or due to any untrue statement or
alleged untrue statement of a material fact contained in, or incorporated by
reference into, the IPO Registration Statement or the omission or alleged
omission to state (whether pursuant to direct statement or incorporation by
reference) in the IPO Registration Statement a material fact required to be
stated therein or necessary to make the statements therein not misleading other
than with respect to the Continental Disclosure Portions.



5.2 Indemnification by Continental. Continental shall indemnify, defend, and
hold harmless Holdings, all Holdings Affiliates, and each of their respective
directors, officers and employees (in their capacities as such), from and
against:



(a) all Losses relating to, arising out of, or due to, directly or indirectly,
any breach by Continental or any Continental Affiliate of any of the provisions
of this Agreement; and



(b) all Losses relating to, arising out of, or due to any untrue statement or
alleged untrue statement of a material fact contained in, or incorporated by
reference into, the Continental Disclosure Portions of the IPO Registration
Statement or the omission or alleged omission to state (whether pursuant to
direct statement or incorporation by reference) in the Continental Disclosure
Portions of the IPO Registration Statement a material fact required to be stated
therein or necessary to make the statements therein not misleading.



(c) any final and non-appealable reduction by the federal government or any
agency thereof in the amount of the $24,899,649 federal grant to Holdings
pursuant to the Air Transportation and System Stabilization Act, following an
audit conducted pursuant to such act, which reduction shall be deemed to be a
Loss for purposes of this Section 5.



5.3 Tax Effects of Indemnification. The amount of any Loss for which
indemnification is provided under this Agreement shall be (i) increased to take
account of net Tax cost, if any, incurred by the Indemnitee arising from the
receipt or accrual of an Indemnity Payment hereunder (grossed up for such
increase) and (ii) reduced to take account of net Tax benefit, if any, realized
by the Indemnitee arising from incurring or paying such Loss. In computing the
amount of any such Tax cost or Tax benefit, the Indemnitee shall be deemed to
recognize all other items of income, gain, loss, deduction or credit before
recognizing any item arising from the receipt or accrual of any Indemnity
Payment hereunder or incurring or paying any indemnified Loss. Any Indemnity
Payment hereunder shall initially be made without regard to this Section 5.3 and
shall be increased or reduced to reflect any such net Tax cost (including
gross-up) or net Tax benefit only after the Indemnitee has actually realized
such cost or benefit. For purposes of this Agreement, an Indemnitee shall be
deemed to have "actually realized" a net Tax cost or a net Tax benefit to the
extent that, and at such time as, the amount of Taxes payable by such Indemnitee
is increased above or reduced below, as the case may be, the amount of Taxes
that such Indemnitee would be required to pay but for the receipt or accrual of
the Indemnity Payment or the incurrence or payment of such Loss. The amount of
any increase or reduction hereunder shall be adjusted to reflect any final
determination (which shall include the execution of Form 870-AD or successor
form) with respect to the Indemnitee's liability for Taxes, and payments between
Continental and Holdings to reflect such adjustment shall be made if necessary.



5.4 Effect of Insurance Upon Indemnification. The amount which an Indemnifying
Party is required to pay to any Indemnitee pursuant to this Section 5 shall be
reduced (including retroactively) by any Insurance Proceeds and other amounts
actually recovered by such Indemnitee in reduction of the related Loss, it being
understood and agreed that each of Holdings and Continental shall use
commercially reasonable efforts to collect any such proceeds or other amounts to
which it or any of its Affiliates is entitled, without regard to whether it is
the Indemnifying Party hereunder. No Indemnitee shall be required, however, to
collect any such proceeds or other amounts prior to being entitled to
indemnification from an Indemnifying Party hereunder. If an Indemnitee receives
an Indemnity Payment in respect of a Loss and subsequently receives Insurance
Proceeds or other amounts in respect of such Loss, then such Indemnitee shall
pay to such Indemnifying Party an amount equal to the difference between (a) the
sum of the amount of such Indemnity Payment and the amount of such Insurance
Proceeds or other amounts actually received and (b) the amount of such Loss, in
each case adjusted (at such time as appropriate adjustment can be determined) to
reflect any premium adjustment attributable to such claim.



5.5 Procedure for Indemnification Involving Third-party Claims.



(a) Notice of Claim. If any Indemnitee receives notice of the assertion of any
Third-Party Claim with respect to which an Indemnifying Party is obligated under
this Agreement to provide indemnification, such Indemnitee shall give such
Indemnifying Party notice thereof (together with a copy of such Third-Party
Claim, process or other legal pleading) promptly after becoming aware of such
Third-Party Claim; provided, however, that the failure of any Indemnitee to give
notice as provided in this Section shall not relieve any Indemnifying Party of
its obligations under this Section 5, except to the extent that such
Indemnifying Party is actually prejudiced by such failure to give notice. Such
notice shall describe such Third-Party Claim in reasonable detail.



(b) Obligation of Indemnifying Party. An Indemnifying Party, at such
Indemnifying Party's own expense and through counsel chosen by such Indemnifying
Party (which counsel shall be reasonably acceptable to the Indemnitee), may
elect to defend any Third-Party Claim. If an Indemnifying Party elects to defend
a Third-Party Claim, then, within ten Business Days after receiving notice of
such Third-Party Claim (or sooner, if the nature of such Third-Party Claim so
requires), such Indemnifying Party shall notify the Indemnitee of its intent to
do so, and such Indemnitee shall cooperate in the defense of such Third-Party
Claim. Such Indemnifying Party shall pay such Indemnitee's reasonable
out-of-pocket expenses incurred in connection with such cooperation. Such
Indemnifying Party shall keep the Indemnitee reasonably informed as to the
status of the defense of such Third-Party Claim. After notice from an
Indemnifying Party to an Indemnitee of its election to assume the defense of a
Third-Party Claim, such Indemnifying Party shall not be liable to such
Indemnitee under this Section 5 for any legal or other expenses subsequently
incurred by such Indemnitee in connection with the defense thereof other than
those expenses referred to in the preceding sentence; provided, however, that
such Indemnitee shall have the right to employ one law firm as counsel, together
with a separate local law firm in each applicable jurisdiction ("Separate
Counsel"), to represent such Indemnitee in any action or group of related
actions (which firm or firms shall be reasonably acceptable to the Indemnifying
Party) if, in such Indemnitee's reasonable judgment at any time, either a
conflict of interest between such Indemnitee and such Indemnifying Party exists
in respect of such claim, or there may be defenses available to such Indemnitee
that are different from or in addition to those available to such Indemnifying
Party and the representation of both parties by the same counsel would be
inappropriate, and in that event (i) the reasonable fees and expenses of such
Separate Counsel shall be paid by such Indemnifying Party (it being understood,
however, that the Indemnifying Party shall not be liable for the expenses of
more than one Separate Counsel (excluding local counsel) with respect to any
Third-Party Claim (even if against multiple Indemnitees)) and (ii) each of such
Indemnifying Party and such Indemnitee shall have the right to conduct its own
defense in respect of such claim. If an Indemnifying Party elects not to defend
against a Third-Party Claim, or fails to notify an Indemnitee of its election as
provided in this Section 5 within the period of ten Business Days described
above, the Indemnitee may defend, compromise, and settle such Third-Party Claim
and shall be entitled to indemnification hereunder (to the extent permitted
hereunder); provided, however, that no such Indemnitee may compromise or settle
any such Third-Party Claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, the Indemnifying Party shall not, without the
prior written consent of the Indemnitee, (i) settle or compromise any
Third-Party Claim or consent to the entry of any judgment which does not include
as an unconditional term thereof the delivery by the claimant or plaintiff to
the Indemnitee of a written release from all liability in respect of such
Third-Party Claim or (ii) settle or compromise any Third-Party Claim in any
manner that would be reasonably likely to have a material adverse effect on the
Indemnitee.



(c) Joint Defense of Certain Claims. Notwithstanding the provisions of Section
5.5(b), Continental and Holdings shall jointly control the defense of, and
cooperate with each other with respect to defending, any Third-Party Claim with
respect to which each party is claiming that it is entitled to indemnification
under Section 5.1 or 5.2. If either Continental or Holdings fails to defend
jointly any such Third-Party Claim, the other party shall solely defend such
Third-Party Claim and the party failing to defend jointly shall use all
commercially reasonable efforts to cooperate with the other party in its defense
of such Third-Party Claim; provided, however, that neither party may compromise
or settle any such Third-Party Claim without the prior written consent of the
other party, which consent shall not be unreasonably withheld or delayed. All
costs and expenses of either party in connection with, and during the course of,
the joint control of the defense of any such Third-Party Claim shall be
initially paid by the party that incurs such costs and expenses. Such costs and
expenses shall be reallocated and reimbursed in accordance with the respective
indemnification obligations of the parties at the conclusion of the defense of
such Third-Party Claim.



5.6 Procedure for Indemnification Not Involving Third-Party Claims. If any
Indemnitee desires to assert against an Indemnifying Party any claim for
indemnification under this Section 5 other than a Third-Party Claim (a "Claim"),
the Indemnitee shall deliver to the Indemnifying Party notice of its demand for
satisfaction of such Claim (a "Request"), specifying in reasonable detail the
amount of such Claim and the basis for asserting such Claim. Within 30 days
after the Indemnifying Party has been given a Request, the Indemnifying Party
shall either (i) satisfy the Claim requested to be satisfied in such Request by
delivering to the Indemnitee payment by wire transfer or a certified or bank
cashier's check payable to the Indemnified Party in immediately available funds
in an amount equal to the amount of such Claim, or (ii) notify the Indemnitee
that the Indemnifying Party contests such Claim by delivering to the Indemnitee
a Dispute Notice, stating that the Indemnifying Party objects to such Claim and
specifying in reasonable detail the basis for contesting such Claim.



5.7 Exclusive Remedies. Except for the right to pursue equitable remedies, the
remedies provided in this Section 5 shall be deemed the sole and exclusive
remedies of the parties with respect to the subject matters of the
indemnification provisions of this Section 5.



6. Miscellaneous.



6.1 Survival. The representations and warranties contained in this Agreement
shall survive the execution and delivery hereof until the expiration of all
applicable statutes of limitations.



6.2 Complete Agreement. Except as otherwise set forth in this Agreement, this
Agreement and the exhibits hereto shall constitute the entire agreement between
the parties hereto with respect to the subject matter hereof and shall supersede
all prior agreements and understandings, whether written or oral, between the
parties with respect to such subject matter.



6.3 Authority. Each of the parties hereto represents to the other that (a) it
has the corporate power and authority to execute, deliver and perform this
Agreement, (b) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate action, (c) it has duly and
validly executed and delivered this Agreement, and (d) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors' rights generally and
general equity principles.



6.4 Governing Law This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (other than the laws regarding
conflicts of laws) as to all matters, including matters of validity,
construction, effect, performance and remedies.



6.5 Consent to Exclusive Jurisdiction. Any action, suit or proceeding arising
out of any claim that the parties cannot settle through good faith negotiations
shall be litigated exclusively in the state courts of Harris County of the State
of Texas. Each of the parties hereto hereby irrevocably and unconditionally (a)
submits to the jurisdiction of such state courts of Texas for any such action,
suit or proceeding, (b) agrees not to commence any such action, suit or
proceeding except in such state courts of Texas, (c) waives, and agrees not to
plead or to make, any objection to the venue of any such action, suit or
proceeding in such state courts of Texas, (d) waives, and agrees not to plead or
to make, any claim that any such action, suit or proceeding brought in such
state courts of Texas has been brought in an improper or otherwise inconvenient
forum, (e) waives, and agrees not to plead or to make, any claim that such state
courts of Texas lack personal jurisdiction over it, and (f) waives its right to
remove any such action, suit or proceeding to the federal courts except when
such courts are vested with sole and exclusive jurisdiction by statute.
Continental and Holdings shall cooperate with each other in connection with any
such action, suit or proceeding to obtain reliable assurances that confidential
treatment will be accorded any information that either party shall reasonably
deem to be confidential or proprietary. Each of the parties hereto further
covenants and agrees that, until the expiration of all applicable statutes of
limitations relating to potential claims under this Agreement, each such party
shall maintain a duly appointed agent for the service of summonses and other
legal process in the State of Texas.



6.6 Notices. All Notices shall be in writing and shall be deemed given upon (a)
a transmitter's confirmation of a receipt of a facsimile transmission (but only
if followed by confirmed delivery by a standard overnight courier the following
Business Day or if delivered by hand the following Business Day), or (b)
confirmed delivery by a standard overnight courier or delivered by hand, to the
parties at the following addresses:



if to Continental:



Continental Airlines, Inc.

1600 Smith Street, HQSCD

Houston, Texas 77002

Attention: Senior Vice President - Corporate Development

Telecopy No.: (713) 324-3229



with a copy to:



Continental Airlines, Inc.

1600 Smith Street, HQSLG

Houston, Texas 77002

Attention: General Counsel

Telecopy No.: (713) 324-5161



if to Holdings, to:



ExpressJet Holdings, Inc.

1600 Smith Street, HQSCE

Houston, Texas 77002

Attention: Chief Financial Officer

Telecopy No.: (713) 324-4420



or to such other address as either party hereto may have furnished to the other
party by a Notice in writing in accordance with this Section 6.6.



6.7 Amendment and Modification. This Agreement may not be amended or modified in
any respect except by a written agreement signed by both of the parties hereto.



6.8 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon the parties hereto and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Except with
respect to a merger of either party with another Person, neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
either party hereto without the prior written consent of the other party, which
consent shall not be unreasonably withheld or delayed.



6.9 Third Party Beneficiaries. The Indemnitees and their respective successors
shall be third party beneficiaries of the indemnification provisions of Section
5, as applicable, and shall be entitled to enforce those provisions and in
connection with such enforcement shall be subject to Section 6.5 in each such
case as fully and to the same extent as if they were parties to this Agreement.
Except as provided in the previous sentence, nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement, and no Person (other than as provided in the previous
sentence) shall be deemed a third party beneficiary under or by reason of this
Agreement.



6.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. The Agreement may be executed by
facsimile signature.



6.11 Waiver. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term, but such waiver shall be effective
only if it is in writing signed by the party against which such waiver is to be
asserted. Unless otherwise expressly provided in this Agreement, no delay or
omission on the part of any party in exercising any right or privilege under
this Agreement shall operate as a waiver thereof, nor shall any waiver on the
part of any party of any right or privilege under this Agreement operate as a
waiver of any other right or privilege under this Agreement nor shall any single
or partial exercise of any right or privilege preclude any other or further
exercise thereof or the exercise of any other right or privilege under this
Agreement. No failure by either party to take any action or assert any right or
privilege hereunder shall be deemed to be a waiver of such right or privilege in
the event of the continuation or repetition of the circumstances giving rise to
such right unless expressly waived in writing by the party against whom the
existence of such waiver is asserted.



6.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



6.13 Remedies. Except as otherwise provided herein, each of Continental and
Holdings shall be entitled to enforce its rights under this Agreement
specifically, to recover damages and costs (including reasonable attorneys'
fees) caused by any breach of any provision of this Agreement and to exercise
all other rights existing in its favor. Each of Continental and Holdings
acknowledges and agrees that under certain circumstances the breach by
Continental or any of its Affiliates or Holdings or any of its Affiliates of a
term or provision of this Agreement will materially and irreparably harm the
other party, that money damages will accordingly not be an adequate remedy for
such breach and that the non-defaulting party, in its sole discretion and in
addition to its rights under this Agreement and any other remedies it may have
at law or in equity and notwithstanding Section 6.5, may apply to any court of
law or equity of competent jurisdiction (without posting any bond or deposit)
for specific performance and/or other injunctive relief in order to enforce or
prevent any breach of the provisions of this Agreement.



6.14 Performance. Unless a higher standard of effort is otherwise required
herein, each of the parties hereto shall use all commercially reasonable efforts
to cause to be performed all actions, agreements and obligations set forth
herein to be performed by any Affiliate of such party.



6.15 References; Construction. The table of contents and the section and other
headings and subheadings contained in this Agreement and the exhibits hereto are
solely for the purpose of reference, are not part of the agreement of the
parties hereto, and shall not in any way affect the meaning or interpretation of
this Agreement or any exhibit hereto. All references to days or months shall be
deemed references to calendar days or months. All references to "$" shall be
deemed references to United States dollars. Unless the context otherwise
requires, any reference to a "Section" or an "Exhibit" shall be deemed to refer
to a section of this Agreement or an exhibit to this Agreement, as applicable.
The words "hereof," "herein" and "hereunder" and words of similar import
referring to this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. Whenever the words "include," "includes"
or "including" are used in this Agreement, unless otherwise specifically
provided, they shall be deemed to be followed by the words "without limitation."
This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
the document to be drafted.



 

IN WITNESS WHEREOF, the parties hereto have caused this Initial Public Offering
Agreement to be duly executed and delivered as of the date and year first
written above.



CONTINENTAL AIRLINES, INC.



 

By:

Name: Jeffery A. Smisek

Title: Executive Vice President - Corporate



 

EXPRESSJET HOLDINGS, INC.



 

By:

Name: James B. Ream

Title: President and Chief Executive Officer



 

Exhibit A

1. Agreement dated as of April 23, 1997 by and between GTE Airfone Incorporated
and Continental, as amended, pursuant to which Continental has agreed to acquire
certain passenger telecommunications equipment and services from GTEAF. Among
the aircraft scheduled to take the equipment and required to use the services
are a number of regional jets. The equipment must be used as set forth in the
agreement and timely payment made and other obligations met to GTEAF to avoid
default.

2. Memorandum of Agreement dated February 28, 2001 between Continental and the
Texas Natural Resource Conservation Commission relating to Continental's control
of nitrogen oxide emissions at IAH. Holdings and its subsidiaries will abide by
the terms of the agreement for the full term thereof as if they were parties
thereto along with Continental.

3. Equity Holders Agreement dated February 28, 2001 by and among Cordiem, LLC,
Cordiem, Inc., Continental and certain other parties, which proscibes
Continental or any of its controlled affiliates taking an equity position in any
enterprise that operates an open, internet-based e-marketplace similar to the
e-marketplace being operated by Cordiem (and more particularly described in the
Equity Holders Agreement and the Amended and Restated Limited Liability Company
Agreement of Cordiem, LLC dated February 28, 2001).

4. Any agreements to which Continental is a party, whether or not ExpressJet is
formally a party, that concern any facility, good or service used by ExpressJet
and pursuant to which ExpressJet is by the terms of any such agreement required
to take any action or to refrain from taking any action, or in respect of which
ExpressJet historically has made payments or performed other obligations under
such agreements or types of agreements, directly to parties other than
Continental, in connection with the use of any such facility, good or service,
including airport or other real property leases, crew hotel agreements, and
purchase and supply agreements pursuant to which ExpressJet purchases goods or
services.

5. Any aircraft lease agreements, aircraft sublease agreements, aircraft
mortgage and security agreements and similar agreements to which Continental is
or may become a party, whether or not ExpressJet is formally a party, covering
aircraft, aircraft engines, aircraft spare parts, aircraft flight simulators and
aircraft equipment that is used by or operated by ExpressJet.

6. Amended and Restated Airline Charter Associate Agreement dated May 9, 2000
between Continental and Orbitz, LLC (formerly DUNC, LLC) which requires that
Continental and any of its controlled affiliates provide Orbitz with complete,
timely and accurate information on schedules, published fares and seat
availability with the same frequency and no later than such airline provides
such information to its own internet site, reservation system or alliance
partner site. In addition, to the extent Continental or any of its controlled
affiliates offers published fares, schedules, seat availability or certain
promotions to any other non-opaque model internet travel provider site, such
airline will provide such information to Orbitz on commercial terms equal to or
better than the most favorable terms offered to such other internet travel
provider site.

7. Participation Agreement dated January 7, 2000 between CIMO, Inc.
("Hotwire.com") and Continental which stipulates that until January 8, 2003
neither Continental nor any of its affiliates (as defined in Rule 12b-2 of the
Securities Exchange Act of 1934, as amended) will sell or offer available seat
inventory to another opaque model internet travel provider with restrictions on
such inventory that are less restrictive than the restrictions on the available
seat inventory made available to Hotwire.com.

